Appeals (1) from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered September 23, 1996, which revoked defendant’s probation and imposed a sentence of imprisonment, and (2) from a judgment of said court, rendered September 23, 1996, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Initially convicted of driving while intoxicated as a felony, defendant pleaded guilty to violating his probation after he was subsequently convicted of unlicensed operation of a motor vehicle. In addition, defendant pleaded guilty to burglary in the third degree in full satisfaction of a three-count superior court information. Defendant was sentenced to lVs to 4 years in prison on the driving while intoxicated charge. On the burglary charge, defendant was sentenced as a second felony offender to 2V2 to 5 years, to be served consecutively. Defendant contends that the sentences imposed were harsh and excessive, especially given the fact that they were imposed consecutively. We disagree. A review of the record reveals that County Court considered all of the relevant factors and circumstances in imposing the sentences, including defendant’s alcohol abuse problem and the nature of his prior convictions (see, People v Barnes, 202 AD2d 872, lv denied 83 NY2d 908). Accordingly, we find no reason to disturb them.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgments are affirmed.